DETAILED ACTION
This action is responsive to the application No. 16/455,128 filed on June 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-2) in the reply filed on September 14, 2020 is acknowledged. The traversal is on the ground(s) that Applicant has amended claim 3, directed to a method, to depend from claim 1, directed to a device. This is not found persuasive because although claim 3 now depends from claim 1, Applicant did not amend claim 3 to be parallel with claim 1, and the method of claim 3 may still be used to make another and materially different product, as stated in the restriction. Therefore, the distinction between claim 3 and claim 1 still exists as detailed in the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 14, 2020.

Claim Status
Claims 1-5 are currently pending, and claims 1-2 are being considered in the Office Action. Claims 3-5 are withdrawn.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Pat # 5,726,474).
Regarding independent Claim 1, Miller teaches a resistance element in Fig. 1 (Fig. 4 cited for elements not shown in Fig. 1), comprising: 
a semiconductor substrate (Fig. 4: 11, column 2 line 38); 
a first insulating film (Fig. 4: 12, column 2 line 39) stacked on the semiconductor substrate (11); 

a first auxiliary film (Figs. 1 & 4: 1, column 1 lines 56-57) separated from the resistance layer (5); 
a second auxiliary film (Figs. 1 & 4: 3, column 1 lines 57-58) separated from the resistance layer (5) in a direction different from a direction (see Fig. 1) of the first auxiliary film (3); 
a second insulating film (Fig. 4: 10, column 1 line 42) stacked on the first insulating film (12) to cover the resistance layer (5), and the first auxiliary film (1) and the second auxiliary film (3); 
a first electrode (instance of Fig. 1: 6, column 2 line 9, between 1 and 5) connected to the resistance layer (5) and stacked (see Fig. 4) on the second insulating film (10) disposed on an upper side of the first auxiliary film (1); and 
a second electrode (instance of Fig. 1: 6 between 3 and 5) connected to the resistance layer (5) by being separated (see Fig. 1) from the first electrode (6) and stacked on the second insulating film (10) on the upper side of the second auxiliary film (3).
Regarding Claim 2, Miller teaches the resistance element according to claim 1, wherein the first auxiliary film (1) and the second auxiliary film (3) are made of a material identical to a material (column 1 line 66-column 2 line 8) of the resistance layer (5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892